Citation Nr: 1523500	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-27 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.  

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.  
7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis, to include as due to herbicide exposure, and if so, whether the reopened claim should be granted.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, and if so, whether the reopened claim should be granted.

9.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
A videoconference hearing was held on September 24, 2014, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran applied for vocational rehabilitation through VA in May 2004.  Although it is unclear whether Vocational Rehabilitation was denied or allowed, the record clearly reflects that the Veteran applied for vocational rehabilitation through VA and a review of the record reflects that the Veteran's vocational rehabilitation file is not in the claims file.  Importantly, the United States Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2014).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

The most recent VA treatment records in the claims file are dated in May 2012.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding herbicide exposure, a May 2009 Compensation and Pension (C&P) Bulletin indicates that, after reviewing documents related to herbicide use in Vietnam and Thailand, C&P Service has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Evidence of this can be found in a declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, according to C&P, when herbicide related claims from veterans with Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.

VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Udorn Royal Thai Air Force Base, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  

Here, however, although some of the Veteran's service personnel records are of record and confirm that he served in Thailand at Udorn Air Force Base, they do not indicate when or in what capacity he served at Udorn Air Force Base other than listing an effective date of July 15, 1975.  As such, a remand is necessary in order to obtain the Veteran's complete service personnel records.

The M21-1MR provides that if herbicide exposure cannot be conceded based upon the above described facts, a copy of the C&P Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

In a June 2011 letter, VA requested that the Veteran provide when, where and how he was exposed to herbicides during service.  In a letter received in January 2012 the Veteran indicated that he was assigned to Udorn Royal Thai Air Force Base from about January 1974 through May 1975.  He stated that his living quarters were approximately 30 feet from the perimeter of the fence of the installation.  He also stated that his office was about 15 feet from the fence line which was sprayed to control the weeds and grass growing along it.  He further stated that he personally witnessed the spraying on several occasions from both the office and living quarters and saw an oily film on the ground and grass.  Despite this response from the Veteran, an April 2012 memorandum is in the file, which formally finds a lack of information required to corroborate the Veteran's claimed exposure to Agent Orange.  In the memorandum it was determined that the information required to corroborate the Veteran's claim of exposure to Agent Orange is insufficient to send to the U.S. Army and Joint services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  It was noted that the Veteran was sent a letter in June 2011 and the Veteran responded with a July 2011 statement and a January 2012 statement, as well as with statements from other veterans "which may have been obtained from the internet."  It was noted that the statements from other veterans refer to the use, transport, or storage of Agent Orange at Udorn Royal Thai Air Force Base between 1967 and 1972.  It was also noted that the Veteran's July 2011 statement indicates that all bases in Thailand were sprayed with Agent Orange to cut foliage back 25 to 50 feet.  The memorandum notes that the statements from the other veterans do not cover the time frame that the Veteran served at Udorn.  The memorandum also notes that the Veteran's personnel records show that he was at Udorn effective July 15, 1975 and ending October 16, 1975 and these dates are after the end of the Vietnam War.  Finally, the memorandum indicates that the Veteran has not furnished specific dates of his exposure or information regarding how he was exposed.   

Given that the above memorandum does not address the Veteran's January 2012 statement regarding the dates and methods of exposure at Udorn Royal Thai Air Force Base and because the Veteran's entire personnel record is not of record, a remand is required for the RO to develop the claims pursuant to the above listed procedures of the M21-1MR.

Regarding the Veteran's claim of entitlement to service connection for chloracne, the Veteran testified at the Board hearing that he currently has pustules on his right leg which break open.  A review of the service treatment records reflects that in March 1974 the Veteran was seen for a rash on his left arm and both legs which was spreading.  It was also noted that the Veteran was seen for pustules of his legs which were clearing.  It was further noted that they were probably infectious in origin.  Under the circumstances, the Board finds that a remand is necessary to schedule a VA examination to determine the nature and etiology of any current chloracne or other skin disability.  [Although there is no evidence of a current diagnosis, the Veteran is competent to report a rash on his legs, pustules, etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that the appellant is competent to report on matters observed or within his personal knowledge).]

Regarding the claim of entitlement to service connection for sleep apnea, the Veteran submitted a private physician's statement in October 2014 (found in the VBMS file) which states that the Veteran is diagnosed with sleep apnea and there is a direct correlation between sleep apnea, anxiety, depression, and hypertension.  As the Veteran is service-connected for anxiety neurosis with depression and borderline schizophrenia, and hypertension, a remand is required in order to obtain a medical opinion regarding the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation file and associate it with the claims file.

2.  Obtain the Veteran's service personnel records and associate them with the claims file. 

3.  Obtain the Veteran's VA treatment records dating from May 2012 to the present, and associate them with the claims file.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any chloracne or other skin disability of the legs.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) any currently diagnosed chloracne/skin disability of the legs/arms is etiologically related to active service, to include the March 1974 rash on his left arm and both legs which was spreading and pustules on his legs.

The examiner must discuss the March 1974 service treatment records and the Veteran's contentions that he has had these rashes on his legs ever since service.

A complete rationale for all opinions must be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  

The examiner must provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's sleep apnea is caused or aggravated by (permanently worsened beyond normal progression of the disorder) his service-connected anxiety neurosis with depression and borderline schizophrenia, and/or his service-connected hypertension.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) his sleep apnea is etiologically related to service.

Sleep apnea is considered to have been "aggravated by" the service-connected disorder if the service-connected disorder permanently worsens sleep apnea beyond its normal progression. 

If the examiner finds that the sleep apnea is aggravated by the service-connected disorder(s), the examiner should quantify the degree of aggravation if possible. 

The examiner must provide a clear rationale for any stated opinion.

6.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




